Citation Nr: 1737658	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  12-29 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon


THE ISSUE

Entitlement to a total rating due to unemployability caused by service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel

INTRODUCTION

The Veteran served on active duty from October 1959 to October 1963 and from November 1963 to August 1985.  

This case was previously before the Board of Veterans' Appeals (Board) in March 2015 and April 2016.  Each time, it was remanded for further development.  Following the requested development, VA confirmed and continued the prior rating decision which denied entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  Thereafter, the case was returned to the Board for further appellate action.

In June 2014, the Veteran testified before the undersigned. 


FINDINGS OF FACT

1.  The Veteran has a combined rating of 90 percent due to the following service-connected disabilities:  degenerative joint disease of the lumbar spine, evaluated as 40 percent disabling; maxillary sinusitis, evaluated as 30 percent disabling; hypertensive arteriosclerotic heart disease, evaluated as 30 percent disabling; residuals of a bilateral inguinal hernia repair with recurrent hernia, right side, evaluated as 30 percent disabling; chronic kidney disease with hypertension, evaluated as 30 percent disabling;  right shoulder arthritis, evaluated as 20 percent disabling; a right iliac artery aneurysm, evaluated as 20 percent disabling; a left iliac artery aneurysm, evaluated as 20 percent disabling; arthritis of the left third finger, evaluated as noncompensable; and cerebral arteriosclerosis, evaluated as noncompensable.  

2.  The Veteran has an associate's degree and work experience as a trumpeter and machinist.  .

3.  The Veteran's service-connected disorders alone do not preclude him from securing and following a substantially gainful occupation consistent with his education and work experience.  


CONCLUSION OF LAW

The criteria for a total disability evaluation based on individual unemployability due to service connected disorders have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify the claimant of the information and evidence necessary to substantiate a claim for VA benefits and to assist claimants in obtaining that evidence.   38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty.  

In July 2009, VA appropriately notified the Veteran of the information and evidence needed to substantiate and complete his claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  VA then obtained the identified and available evidence, conducted examinations.  The Veteran was provided a hearing before the Board.  There is no evidence of any VA error in notifying or assisting the Veteran in the development of his claim; and therefore, the Board will proceed to the merits of the appeal.  

During his hearing before the undersigned the Veteran testified that his service-connected disabilities prevented him from securing or following a substantially gainful occupation as a result of his service-connected disabilities.  Therefore, he maintained that he was entitled to a total disability evaluation based on individual unemployability due to service connected disorders.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  

To establish entitlement to a total disability evaluation based on individual unemployability due to service connected disorders, there must be impairment so severe that it is impossible to follow a substantially gainful occupation.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.341, 4.16.  In reaching such a determination, the central inquiry is whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  

Unemployability is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91 (1991); 57 Fed. Reg. 2317 (1992).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2016). 

VA regulations establish objective and subjective standards for an award of total rating based on unemployability.  When the Veteran's schedular rating is less than total, a total rating may nonetheless be assigned provided that if there are two or more disabilities, there is at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  In addition, the disabled person must be unable to secure or follow a substantially gainful occupation.  38 C.F.R. § 4.16(a) (2016).  

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating for service-connected disability, in itself, is recognition that the impairment makes it difficult to obtain and keep employment. The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment. Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

In this case, the Veteran meets the basic rating criteria for a total disability evaluation based on individual unemployability due to service connected disorders under 38 C.F.R. § 4.16(a).  The salient question, then, is whether he is unemployable due solely to his service-connected disabilities.  While the Veteran is competent to report his symptoms, he does not have the education, training, or experience to qualify or quantify the severity of those symptoms and to objectively determine whether they alone preclude him from securing or following all forms of substantially gainful employment.  

During the course of the appeal, VA examined the Veteran on numerous occasions to determine the severity of his service-connected disabilities and their impact, individually and collectively on his ability to secure and follow a substantially gainful occupation.  In October 2009, November 2009, August 2012, May 2015, July 2015, and July 2016, the Veteran was examined by no fewer than seven VA health care providers, including board-certified physicians in internal medicine, otolaryngology, orthopedic surgery, and thoracic surgery.  All of those health care providers have, generally, concurred that the Veteran's service-connected disabilities do not alone preclude him from securing or following a substantially gainful occupation.  While they opine that he is precluded from employment involving physical labor, such as in his prior job as a machinist, or a job involving prolonged walking, climbing, running or being on his feet, the examiners find that he is able to perform more sedentary employment.  They find this particularly true in light of the Veteran's talents as a musician.  Not only did he have a lengthy career as a trumpeter in the Navy, he has held multiple jobs since that time playing at military funerals.  Moreover, the evidence shows that he has taught music, and he continues to be active in music in his church.  He leads a musical group, arranges and directs pieces, and continues to play and participate in rehearsals.  In addition, the Board notes that during a September 2010 VA psychological examination, the Veteran reported that he was obtaining documentation so that he could minister in prisons.  In short, the preponderance of the evidence competent evidence of record is against the claim that the Veteran is unemployable due solely to his service-connected disabilities.  

Accordingly, the Veteran does not meet the criteria for a total disability evaluation based on individual unemployability due to service connected disorders.  The claim is denied.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).
 


ORDER

Entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is denied.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


